                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


Brittany N. Clark, et al.,

                              Plaintiffs,

v.                                                                  Case No. 3:17-cv-074
                                                                   Judge Thomas M. Rose

Cherryhill Management, Inc., et al.,

                              Defendants.



               ENTRY AND ORDER DENYING DEFENDANTS’ MOTION
               FOR SUMMARY JUDGMENT, ECF 22, AND GRANTING
               PLAINTIFFS’ CROSS-MOTION FOR PARTIAL SUMMARY
               JUDGMENT, ECF 23.



       Pending before the Court is a Motion for Summary Judgment filed by Defendants

Cherryhill Management, Inc., Judith V. Negrete, and Michael J. Walsh. (ECF 22), and a Cross

Motion for Partial Summary Judgment filed by Plaintiffs Brittany N. Clark and Robert

Sammons. ECF 23. Each party seeks summary judgment as to liability. Plaintiffs’ motion

would leave the question of the amount of damages open. The parties are largely in agreement

as to the facts. Because Defendants failed to inquire as to whether Plaintiffs needed continued

leave under the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq., after Plaintiffs

informed them of their need for it, Defendants’ motion will be denied and Plaintiff’s motion will

be granted.

I.     Background
       Defendant Cherryhill Management Inc. operates the Valley Thrift Store in Kettering,

Ohio. Plaintiffs Brittany Clark and Robert Sammons are former employees of Defendant

Cherryhill who were fired under similar circumstances. Both were approved for intermittent

FMLA leave. Answer ¶13-14, ¶22 (Doc. 13, PageID165-67); Negrete Depo., at 124. Cherryhill

terminated Sammons and Clark for the same reason: two subsequent “no-call, no-shows.”

Deposition of J. Negrete, at 63, 98. Each of Plaintiffs’ “no-call, no-shows” occurred on the two

days immediately after they had taken FMLA leave. Sammons UCRC Trans., at 8-9 (Doc. 6-2,

PageID 66); Clark UCRC Trans, at 11 (Doc. 6-1, PageID 39). Both Plaintiffs were absent from

work due to a serious medical condition. Sammons UCRC Trans., at 12 (Doc. 6-2, PageID 70);

Clark UCRC Trans, at 22-24 (Doc. 6-1, PageID 52-54). In neither case did Cherryhill request

medical certification for the absence. Answer ¶18, 28 (Doc. 13, PageID166, 168); Negrete Depo.

78-79. Nor did Cherryhill advise Clark and Sammons of the consequences of a failure to

provide adequate medical certification. Id.

       Sammons was employed by Cherryhill as a delivery driver for nearly ten years:

November 13, 2006 to October 1, 2016. Sammons UCRC Trans., at 7 (Doc. 6-2, PageID 65)

Defendants Judith V. Negrete and Michael J. Walsh were Cherryhill store managers and

supervisors. Id. at 6, (Doc. 6-2, PageID 64-66). Negrete and Walsh had immediate control over

Sammons’ employment. Answer ¶20-21 (Doc. 13; PageID 167). Defendants had the authority

to accept or reject Sammons’s employment; train him; supervise him; discipline him; maintain

employment records on him; set his work hours; and direct and control his work assignments.

Answer ¶13-14, ¶22 (Doc. 13, PageID165-67); Negrete Depo., at 124.




                                               2
       On August 16, 2016, Sammons was diagnosed with a serious health condition, PageID

544-45, and Cherryhill approved him for intermittent FMLA leave. Negrete Depo. at 117-18.

Sammons’s FMLA paperwork was current and Cherryhill had previously accepted his FMLA

paperwork certifying his need for FMLA leave. Id.

       On September 28, 2016, Sammons left work after notifying Cherryhill that he was

suffering symptoms of his serious health condition. Negrete Depo., at 104, 106; Sammons Depo.

at 81 (Doc. 22-4; PageID 331). Sammons, for his part, told Cherryhill expressly: “I’m having a

panic, anxiety attack, and I got to take my FMLA and I’m going to try to go see a doctor.”

Sammons depo., at 81:10-18. He did not return to work the next two days. Id.

       Cherryhill’s employee handbook includes the following attendance policy:

              Two Day No Call, No Show. Any Employee who misses two (2)
              scheduled work days in a row without calling in one (1) hour prior
              to absence shall be terminated. When calling in, the employee
              must speak with a supervisor or store manager when calling off of
              work.

Id., at 2. Plaintiffs admit receiving a copy of Cherryhill’s employee handbook. Clark depo., at

38:1-16; Sammons depo., at 123:14-17; Negrete Affidavit, at Exhibit B.3 and B.6.

       Sammons did not have a fixed delivery route, but had a fixed schedule of Monday-

Friday. Negrete Depo. at 105. Cherryhill terminated Sammons’s employment for consecutive

“no-call, no-show” days after Sammons did not report for work on September 29 and 30, 2016.

Sammons UCRC Trans., at 8 (Doc. 6-2, PageID 66). Sammons had received a doctor’s note

excusing him from work on September 29 and 30, 2016, the two “no-call, no-show” days. Id. at

12 (Doc. 6-2, PageID 70). On September 30, 2016, Cherryhill advised Sammons of its decision

to terminate his employment, despite having previously approved Sammons for intermittent


                                                3
FMLA leave. Id. at 8 (Doc. 6-2, PageID 66). Cherryhill never gave Sammons written notice of

a need for additional medical certification. Answer ¶18, 28 (Doc. 13, PageID 166, 168)

Cherryhill never provided Sammons with written notice of the consequences for failing to timely

provide sufficient medical certification. Id.

       Clark also suffered from a serious health condition. Clark UCRC Trans, at 22-23 (Doc. 6-

1, PageID 50-51). She requested FMLA leave from June 13, 2016 through June 27, 2016 and

Cherryhill accepted FMLA leave forms and documentation from her physician. Id. at 11 (Doc. 6-

1, PageID 39). Cherryhill accepted Clark’s FMLA leave forms documenting her need to take

intermittent FMLA leave beyond June 27, 2016. Id. at 14 (Doc. 6-1, PageID 42). The

intermittent leave forms were completed by Clark’s physician. Id. at 10-11, 14 (Doc. 6-1, PageID

38-39, 42). Clark was on approved FMLA leave from June 13, 2016 through June 27, 2016.

Clark UCRC Trans, at 11, 20 (Doc. 6-1, PageID 39, 48). Clark did not report on June 28-29,

2016. Cherryhill terminated Clark’s employment on June 30, 2016 for consecutive “no-call, no-

show” days. Id. at 11, 20 (Doc. 6-1, PageID 37).

       Clark did not have a fixed employee schedule. Negrete Depo. at 79-80. Employee

schedules were posted in the store on Saturdays for the upcoming week. Clark UCRC Trans, at 9

(Doc. 6-1, PageID 37). Cherryhill never called or informed Clark that she was scheduled to

work on June 28 or 29, 2016. Clark UCRC Trans, at 15 (Doc. 6-1, PageID 43). Cherryhill never

gave Clark written notice of a need for additional medical certification. Id. at 16 (Doc. 6-1,

PageID 44). Cherryhill never provided Clark with a fifteen-day period of time before

terminating her employment to produce additional medical certification.). Id.; Walsh Depo., at




                                                 4
53-55; Answer ¶18 (Doc. 13; PageID 166). Cherryhill never provided Clark with written notice

of the consequences for failing to timely provide sufficient medical certification. Id.

       On March 3, 2017, Plaintiffs filed a complaint alleging Cherryhill violated the FMLA by

not providing Clark or Sammons with written notice that, if they were still taking FMLA, they

needed further documentation. Plaintiffs assert claims for FMLA retaliation and interference.

On April 26, 2017, Defendants filed a Motion to Dismiss Case as Frivolous. ECF 6. The Court

denied the motion and sanctioned Defendants for seeking sanctions. ECF 11. The Court noted

“if what Plaintiffs allege is true, Defendants had an obligation to make an inquiry prior to

terminating Plaintiffs [and . . .] Plaintiffs’ terminations plainly violate the FMLA. . .” (ECF 11;

PageID 152).

       On July 16, 2018, Defendants filed a motion for summary judgment. ECF 22. This was

met with a Response and Cross-Motion for Partial Summary Judgment, ECF 23, by Plaintiffs,

who seek summary judgment only as to liability.

II.    Standard

       A moving party is entitled to summary judgment if the pleadings, the discovery and the

disclosure materials on file, and any affidavits “show [ ] that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

There is no genuine issue for trial where the record “taken as a whole could not lead a rational

trier of fact to find for the non–moving party.” Matsushita Elec. Indus., Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). A court must ultimately decide “whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so one–sided

that one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,


                                                  5
251–52 (1986). In doing so, the evidence is construed and all reasonable inferences are drawn

in favor of the nonmoving party. Hawkins v. Anheuser–Busch, Inc., 517 F.3d 321, 332 (6th Cir.

2008).

III.     Analysis

         Plaintiffs Brittany N. Clark and Robert Sammons have asserted two claims against

Defendants Cherryhill Management, Inc., Judith V. Negrete, and Michael J. Walsh: one for

interference with and violation of rights under the Family and Medical Leave Act of 1993, 29

U.S.C. § 2601, et seq., and another for unlawful retaliation for exercising rights protected by the

FMLA. Plaintiffs claim Defendants did not follow the statutory and regulatory procedures in 29

U.S.C. § 2613 and 29 C.F.R. § 825.305 and 825.311 and retaliated for trying to exercise their right

to leave under the FMLA.

         The FMLA creates an entitlement Ato a total of 12 work weeks of leave during any 12-

month period Y [b]ecause of a serious health condition that makes the employee unable to perform

the functions of the position of such employee.@ 29 U.S.C. § 2612(a)(1)(D). Under certain

conditions, the employee may take the 12-week allotment of FMLA leave intermittently or by

working a reduced schedule. 29 U.S.C. § 2612(b).

         The FMLA makes it Aunlawful for any employer to interfere with, restrain, or deny the

exercise of or the attempt to exercise any right that [the FMLA] affords.@ 29 U.S.C. § 2615(a)(1).

FMLA interference is proven by showing that the employer interfered with or denied FMLA

benefits to which the employee was entitled. “This inquiry is an objective one divorced from the

employer’s motives, with the central question being simply whether the employee was entitled to

the FMLA benefits at issue.” Edgar v. JAC Prods., Inc., 443 F.3d 501, 511 (6th Cir. 2006).


                                                6
       A plaintiff must show: (1) the employee was an eligible employee; (2) the defendant was

an employer as defined under the FMLA; (3) the employee was entitled to leave under the FMLA;

(4) the employee gave the employer notice of her intention to take leave; (5) the employer denied

the employee FMLA benefits to which she was entitled; and (6) the employer’s violation caused

them harm. Reeder v. Cty. of Wayne, 694 F. App’x 1001, 1006 (6th Cir. 2017); Wallace v. FedEx

Corp., 764 F.3d 571, 585 (6th Cir. 2014)(adding that employees seeking relief under the

interference theory must also establish that the employer’s violation caused them harm). If the

above is proven, the employer will only be able to escape liability if it can show it had a “legitimate

reason unrelated to the exercise of FMLA rights for engaging in the challenged conduct.” Wallace

v. FedEx Corp., 764 F.3d 571, 585 (6th Cir. 2014).

       While the employee has a right to take leave under the FMLA, the employee must give his

employer notice of his intention to take leave in order to be entitled to it. See 29 U.S.C. §

2612(e)(1)-(2); Srouder v. Dana Light Axle Mfg., LLC, 725 F.3d 608, 614 (6th Cir. 2013). The

employee must provide “at least verbal notice sufficient to make the employer aware that the

employee needs FMLA-qualifying leave, and the anticipated timing and duration of the leave.” 29

C.F.R. § 825.302(c).

       Defendant asserts that Plaintiffs could have informed Defendant of their ongoing need for

FMLA leave as required by the Cherryhill employee handbook. While this is true–as

Defendants point out, Plaintiffs could have telephoned their employer from their doctor’s office,

ECF 22, PageID 194–Defendant has not established that it “request[ed] (in writing) that [the]

employee[s] provide medical certification that [they were] suffering from a serious medical

condition.” Walton v. Ford Motor Co., 424 F.3d 481, 488 (6th Cir. 2005).


                                                  7
Walton is nearly the exact situation as this case, and as such, merits extended review:

       “[T]o invoke the protection of the FMLA, an employee must
       provide notice and a qualifying reason for requesting the leave.”
       Brohm v. JH Props., Inc., 149 F.3d 517, 523 (6th Cir. 1998) (citing
       Manuel v. Westlake Polymers Corp., 66 F.3d 758, 762 (5th Cir.
       1995)). Under the regulations in place at the time of these events,
       this notice must have been given “as soon as practicable under the
       facts and circumstances of the particular case.” 29 C.F.R. §
       825.303(a). Moreover, “[t]he employee need not expressly assert
       rights under the FMLA or even mention the FMLA, but may only
       state that leave is needed. The employer will be expected to
       obtain any additional required information through informal
       means.” § 825.303(b) (emphasis added). The employee’s burden
       is not heavy. “‘[A]n employee gives his employer sufficient
       notice that he is requesting leave for an FMLA-qualifying
       condition when he gives the employer enough information for the
       employer to reasonably conclude that an event described in the
       FMLA § [2612(a)(1) ] has occurred.’ “ Cavin, 346 F.3d at 723–24
       (quoting Hammon v. DHL Airways, Inc., 165 F.3d 441, 451 (6th
       Cir. 1999)) (alterations in original). In addition, part of reasonable
       notice generally includes an indication of “the anticipated timing
       and duration of the leave.” 29 C.F.R. § 825.302(c). After all, even
       though a qualifying employee is permitted up to twelve weeks of
       leave in a calendar year under the statute, many injuries and
       illnesses will not require the full allotment of time off. See 29
       U.S.C. § 2612(a)(1).

       In its cross-appeal, FedEx argues that “Wallace failed to present
       any evidence showing that she provided FedEx notice of an
       intention to take FMLA leave beyond the non-FMLA leave she
       received for August 15th through 29th.” Second Br. at 38; see also
       Fourth Br. at 13. Specifically, FedEx focuses upon Wallace’s
       failure to return the medical-certification form or to indicate that
       she desired leave beyond August 29.

       By focusing on whether Wallace provided enough documentation
       for continued leave, FedEx largely misses the point of this notice
       element. The relevant question is whether Wallace provided
       FedEx with notice that she needed FMLA leave, not whether she
       provided notice that she needed a certain amount of FMLA leave.
       See Cavin, 346 F.3d at 725 (finding a plaintiff’s notice to the
       defendant “sufficient to apprise [the defendant] of his request to
       take time off for a serious health condition” (internal quotation

                                         8
marks omitted)). Based on the record in this case, the jury found
in favor of Wallace—a reasonable decision. R. 56 at 1 (Jury
Verdict) (Page ID # 836). Wallace provided Phillips with a note
from Dr. Kasser, indicating that Wallace had a serious medical
condition that required her to take leave from work. See Ex. App’x
at 3; R. 54 at 180:10–182:20 (Mar. 30 Trial Tr.) (Page ID # 2189–
91). Moreover, Phillips understood that Wallace needed FMLA
leave as evidenced by the fact that he discussed the FMLA with in-
house counsel and then provided Wallace with FMLA paperwork.
See id. at 185:12–186:19 (Page ID # 2194–95); R. 53 at 140:19–
141:24 (Mar. 29 Trial Tr.) (Page ID # 1597–98). Given these two
pieces of evidence, a reasonable juror could conclude that Wallace
had provided FedEx with sufficient notice.

*********

FedEx also argues that no reasonable jury could find that FedEx’s
termination of Wallace’s employment was an interference with her
rights under the FMLA because Wallace’s failure to return the
medical-certification form meant that she was not eligible for leave
under the statute. This broad argument triggers a number of
questions: (a) whether FedEx provided Wallace with sufficient
notice regarding the consequences of failing to return a medical-
certification form; (b) if not, whether 29 C.F.R. § 825.305—which
sets forth the standard for sufficient notice—is arbitrary and
capricious; and (c) if not, whether FedEx nonetheless had a
legitimate reason, independent of FMLA-related leave, to
terminate Wallace’s employment. Ultimately, the answers to each
of these questions favor Wallace, and thus, we AFFIRM the
magistrate judge’s denial of FedEx’s request for judgment as a
matter of law on these points.

FedEx’s Noncompliance with 29 C.F.R. § 825.305

Under the Department of Labor’s regulations, an employer has the
option of requesting (in writing) that an employee provide medical
certification that she is suffering from a serious medical condition.
29 C.F.R. § 825.305(a). In cases like this one, where the need for
a leave of absence is unforeseeable, an employer must give an
employee at least fifteen days to return a medical-certification
form. §§ 825.305(b); 825.311(b). “If an employee fails to provide
a medical certification within a reasonable time under the pertinent
circumstances, the employer may delay the employee’s
continuation of FMLA leave. If the employee never produces the

                                  9
               certification, the leave is not FMLA leave.” § 825.311(b).
               However, in order to impose these sanctions, “[a]t the time the
               employer requests certification, the employer must also advise an
               employee of the anticipated consequences of an employee’s failure
               to provide adequate certification.” § 825.305(d).

Walton, 424 F.3d at 486.

       Sammons, for his part, told Cherryhill expressly: “I’m having a panic, anxiety attack, and

I got to take my FMLA and I’m going to try to go see a doctor.” Sammons depo., at 81:10-18.

Cherryhill asserts that while Sammons “arguably” gave notice that he wanted leave to see a

doctor on September 28, 2016, the Cherryhill employee manual places a higher duty to notify on

the employee than the FMLA, and somehow Cherryhill was no longer aware of his situation the

next two days, September 29 and 30, 2016. Sammons depo., at 87.

       Cherryhill accepted Clark’s FMLA leave forms documenting her need to take

intermittent FMLA leave beyond June 27, 2016. (Doc. 6-1, PageID 42). In spite of this,

Cherryhill scheduled Clark to work on June 28-29, 2016, shifts for which Clark did not show and

of which Clark was unaware.

       While the FMLA “does not require an employer to be clairvoyant.” Brenneman v.

MedCentral Health Sys., 366 F.3d 412, 428 (6th Cir. 2004), once an employee gives notice that

they are taking FMLA leave, the burden shifts to the employer to inquire of the employee

whether they are still taking FMLA leave. Here, “Plaintiffs inform[ed] the company about their

continued need for FMLA leave.” Order denying motion to dismiss, Doc. No. 11, at 10; Page

ID#154. The boundaries of the FMLA are not determined by Cherryhill’s Employee Manual,

but by the FMLA, the regulations implementing it, and case law. AThe critical question is

whether the information imparted to the employer is sufficient to reasonably apprise it of the


                                                10
employee=s request to take time off for a serious health condition.@ Wallace v. FedEx Corp., 764

F.3d 571, 586-88 (6th Cir. 2014). The Sixth Circuit recently reaffirmed Wallace’s holding.

Casagrande v. OhioHealth Corp., 666 Fed. App’x 491, 498 (2016) (“OhioHealth had the duty to

make a correct FMLA-eligibility determination and notify Casagrande of his eligibility, of the

requirements that flowed therefrom, and of the consequences of failing to adhere to them”).

       Plaintiffs each informed Defendants of their need for intermittent FMLA leave.

Plaintiffs both informed Defendants of their need for a period of FMLA leave. When that

period expired Defendants made no inquiry, choosing instead to summarily terminate them

instead. For whatever reason, the FMLA seems to envision a world where an employer cares

enough to inquire as to the health of an employee who has given notice of a serious health

condition. Maybe it foresaw the possibility that an employee out on FMLA leave may have

suffered a set-back, leaving the employee in a condition unable to return to work, and challenged

to even inform the employer of this situation. Whatever the reasoning, the regulations and case

law are clear: if what Plaintiffs allege is true, Defendants had an obligation to make an inquiry

prior to terminating Plaintiffs. Per the Sixth Circuit’s ruling in Wallace, Plaintiffs’ terminations

plainly violate the FMLA and the applicable regulation upon which Wallace is based, 29 C.F.R.

§ 825.305.

       Plaintiffs are entitled to summary judgment as to liability. See West v. Pella Corp., No.

5:16-CV-154-TBR, 2017 U.S. Dist. LEXIS 173753, *27 (W.D. Ky. Oct. 20, 2017)(holding that,

when the termination is for absences that were otherwise covered by the FMLA, the employer

fails to articulate a legitimate, nondiscriminatory reason at the summary judgment stage); and

Ashby v. Amscan, Inc., No. 3:15- CV-00643-GNS, 2017 U.S. Dist. LEXIS 33576, at *22 (W.D.


                                                 11
Ky. Mar. 8, 2017)(holding that there is no unrelated reason for termination when the employee’s

failure to return to work upon exhaustion of her FMLA relates directly to the employer’s failure

to give notice). When the employer fails to articulate a legitimate, unrelated reason, there is no

need for an employee to prove pretext under a burden-shifting analysis. If the employee has

proven a prima facie case, and the employer fails to meet its burden, summary judgment for the

plaintiff is warranted. See Gostola v. Charter Communs., LLC, 72 F. Supp. 3d 796

(E.D.Mich.2014). Defendants’ position that the Cherryhill employee manual supersedes the

framework established by the FMLA is not a legitimate reason for Cherryhill’s actions.

IV.    Plaintiffs’ FMLA Retaliation Claims

       Because the Court is granting Plaintiffs’ Motion for Summary Judgment on Plaintiffs’

interference claims, it need not reach the question of retaliation. Interference and retaliation are

two theories of recovery under the FMLA. The recovery is the same, regardless of which theory

(or both) are proven. Gostola v. Charter Communs., LLC, 72 F. Supp. 3d 796, 805

(E.D.Mich.2014). Because Plaintiffs’ interference claims have prevailed, Defendants’ motion is

moot with regard to the retaliation claim.

V.     Conclusion

       Because Defendants failed to inquire as to whether Plaintiffs needed continued leave

under the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq., after Plaintiffs

informed them of their need for it, Defendants’ Motion for Summary Judgment, (ECF 22), is

DENIED. Plaintiffs’ Cross Motion for Partial Summary Judgment as to Liability, ECF 23, is

GRANTED. The case remains set for trial as to the question of damages.

       DONE and ORDERED in Dayton, Ohio, this Thursday, May 16, 2019.


                                                 12
             s/Thomas M. Rose
     ________________________________
             THOMAS M. ROSE
     UNITED STATES DISTRICT JUDGE




13
